Citation Nr: 0635118	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	James E. Caldwell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.  He died in May 2004.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran died in May 2004.  The death certificate 
lists the cause of death as cardiac arrest due to coronary 
artery disease and atrial fibrillation.  Other significant 
conditions noted were gallstone pancreatitis, coronary artery 
disease, and acute peripheral neuropathy.  

2.  At the time of his death, the veteran had nine service-
connected disabilities: residuals from cold injuries to both 
arms and legs, peripheral neuropathy of both arms and legs, 
and superficial phlebitis of the left upper extremity.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service or his service-
connected residuals of cold injury, peripheral neuropathy, 
and superficial phlebitis.  

4.  The evidence does not show that the veteran was blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or was a patient in a nursing 
home due to mental or physical incapacity; the evidence does 
not establish factual need for aid and attendance as set 
forth in VA regulations.  

5.  The veteran has no service-connected disability rated as 
100 percent disabling for purposes of entitlement to special 
monthly compensation by reason of being permanently 
housebound.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006). 

2.  The criteria for entitlement to SMC by reason of being 
housebound or need for regular aid and attendance were not 
been met.  38 U.S.C.A. §§ 1114(k),(l),(s), 1502, 5107 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.350, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

The veteran had nine service-connected disabilities: 
residuals of cold injuries to both arms and legs, peripheral 
neuropathy of both arms and legs, and superficial phlebitis 
of the left upper extremity.  Importantly, during his 
lifetime, the veteran was denied service connection for a 
heart condition, providing factual evidence against this 
claim as the veteran died of cardiac arrest due to coronary 
artery disease and atrial fibrillation.

The veteran died in May 2004.  The death certificate lists 
the cause of death as cardiac arrest due to coronary artery 
disease and atrial fibrillation.  Other significant 
conditions noted were gallstone pancreatitis, coronary artery 
disease, and acute peripheral neuropathy.  

The appellant contends that the veteran's service connected 
peripheral neuropathy caused his coronary artery disease and 
pancreatitis, which in turn caused his death.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  38 C.F.R. 
§ 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

There is no medical evidence of record to show that the 
veteran's peripheral neuropathy caused his cardiac arrest, 
coronary artery disease, or atrial fibrillation.  The 
appellant's personal opinion, offered without the benefit of 
medical training or knowledge that the veteran's service-
connected peripheral neuropathy contributed to his death is 
not competent evidence needed to establish service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In December 2004, the RO requested that a VA physician review 
the veteran's claims folder and opine as to whether the 
veteran's service-connected peripheral neuropathy caused or 
contributed to his death.  The examiner noted that the 
veteran had multiple comorbidities that were not service-
connected.  Based on his review of the veteran's records, the 
physician opined that there was "no indication of 
documentation to support the claim that his service-connected 
disabilities of cold injury with peripheral neuropathy of the 
extremities contributed substantially to his death."  The 
Board finds that this opinion is entitled to great probative 
weight and that it provides very negative evidence against 
the appellant's claim.  

The Board also finds that the post-service medical record, as 
a whole, provides evidence against this claim, indicating 
difficulties the veteran had with disorders that were not 
service connected, leading to his death.

As noted above, in August 1968, the veteran filed a claim for 
service connection for a heart condition.  In January 1969, 
the RO issued a rating decision stating that the veteran was 
permanently and totally disabled for pension purposes.  The 
RO reviewed the record and determined that there was no 
medical evidence of a heart condition and denied service 
connection.  The veteran did not appeal the decision.  
Notwithstanding, the Board has considered this issue once 
again.       

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection will be 
rebuttably presumed for certain chronic diseases (such as 
diabetes mellitus) that are manifest to a compensable degree 
within the year after active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a heart condition cannot be 
established on a presumptive basis because the veteran was 
not diagnosed with a heart condition within one year of 
leaving active military service.  § 3.307(a).  

Service connection cannot be established on a direct basis 
because the veteran's service military records (SMRs) are 
negative for any diagnosis of or treatment for a heart 
condition.  There is also no post-service medical evidence 
linking a heart condition to his period of active military 
service and the post-service medical record provides evidence 
against this claim, indicating a disorder that began years 
after service with no connection to service or a service 
connected disorder.   

In summary, there is no competent evidence whatsoever to 
relate any of the causes of the veteran's death in May 2004 
to his active service or to any incident therein, and there 
is significant negative evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

A person is considered to be in need of regular aid and 
attendance if such person is a patient in a nursing home due 
to mental or physical incapacity, is helpless or blind, or is 
so nearly helpless or blind as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b) and (c)(1) and (2).  The latter 
criterion is met if a claimant is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

SMC is also payable if the veteran otherwise establishes a 
factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3).  The basic criteria for such a need include: an 
inability to dress or undress himself, an inability to keep 
himself ordinarily clean and presentable, an inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness, an inability to 
attend to the wants of nature, a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid, physical or mental incapacity that requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment, or the 
veteran is bedridden, e.g., the veteran is actually required 
to remain in bed.  38 C.F.R. § 3.352(a).  See generally Turco 
v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for 
special monthly compensation by reason of regular need for 
aid and attendance requires that at least one of the factors 
set forth in VA regulation is met).  The evidence must show 
that the veteran is so helpless as to need regular and 
attendance; constant need for aid and attendance is not 
required.  38 C.F.R. 
§ 3.352(a).  

In this case, the Board finds that the criteria for 
entitlement to SMC by reason of need for regular aid and 
attendance are not met.  The veteran did not meet the 
criteria set forth in 38 C.F.R. § 3.351(c)(1) because he did 
not have vision corrected to visual acuity of 5/200 or less 
in both eyes or a concentric contraction of the visual field 
to 5 degrees or less.  The veteran did not meet the criteria 
set forth in 38 C.F.R. § 3.351(c)(2) because he was not a 
patient in a nursing home.  The appellant testified at her 
August 2005 video conference hearing that the veteran lived 
at their home.  

The evidence also does not support a finding that the veteran 
was factually in need of regular aid and attendance. 38 
C.F.R. §§ 3.351(c)(3), 3.352(a).  

After the veteran's death, the RO asked a VA physician to 
review the veteran's claims folder and opine as to whether 
the veteran's service-connected peripheral neuropathy caused 
or substantially contributed to the veteran's death.  The 
examiner concluded that "[t]he claim that his service-
connected disabilities alone caused him to need aid and 
attendance of another person is felt to be less than 
likely."  The examiner stated that the veteran had multiple 
comorbid conditions in addition to his service-connected 
disabilities.  

Additionally, there is an undated notice in the veteran's 
claims folder notifying the RO that the veteran was seen 
walking unassisted on two occasions.  In September 2003, he 
was seen in front of his home without a walker, cane, or 
wheelchair.  In July 2002, he was seen outside a bank walking 
and driving his vehicle.  The notice stated that benefits for 
the loss or loss of use of legs should not be granted without 
a visit from a field examination.  The Board finds that the 
facts and examination cited above are entitled to great 
probative weight and that they provide evidence against the 
appellant's claim.  

In April 2004, Dr. J. H., a VA physician, spoke with the 
appellant over the phone.  The appellant asked the doctor if 
the veteran's peripheral neuropathy contributed to the 
veteran's inability to take care of himself.  The doctor 
opined that his peripheral and autonomic neuropathies both 
contributed to his mobility problem and his inability to 
protect himself from environmental dangers.  

The veteran underwent an aid and attendance examination in 
March 2003.  The examiner stated that the veteran was not 
bedridden.  The veteran was able to feed himself if the food 
was prepared, but that he required assistance with dressing 
and walking.  He used a wheelchair but could walk for a few 
steps with a cane or walker and assistance from another 
person.  The examiner concluded that the veteran could not 
walk without the assistance of another person.  The veteran 
could not attend to the needs of nature without assistance, 
wash, and keep himself clean and presentable.  The examiner 
certified that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospitalization or nursing home care.  

The examiner listed syncope/autonomic neuropathy, peptic 
ulcer disease, cold injury to the feet, vitamin B12 
deficiency, hypertension, dumping syndrome, and a chronic 
stool problem as factors contributing to his inability to 
care for himself.  The Board notes that of those factors, 
only autonomic neuropathy and cold injury to the feet were 
service-connected.  

The March 2003 examination is entitled to probative weight 
and it provides some evidence in favor of the appellant's 
claim.  The April 2004 statement from Dr. J. H. is entitled 
to little probative weight because she did not review the 
veteran's claims folder and wrote the comment in response to 
a phone call from the appellant.  

While the March 2003 examination provides some evidence in 
favor of the veteran's claim, it does not establish that the 
veteran could not care for himself because of his service 
connected neuropathy and residuals from cold injuries.  Other 
non-service-connected disabilities contributed to his need 
for aid and attendance.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his home or immediate premises due to service-connected 
permanent disability or disabilities. 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i)(2).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to special monthly 
compensation under Section 1114(s) must not be based on a 
total disability rating based on individual unemployability 
(TDIU) rated at 100 percent.  

The veteran's March 2003 VA examination showed that the 
veteran was not housebound.  The veteran used a wheelchair 
for ambulation and could walk short distances with the 
assistance of a cane, walker, and his wife's help.  He left 
his home to attend church.  There is no evidence of record to 
show that he was housebound.  In addition, he did not have 
one service-connected disability rated at 100 percent 
disabling.  

Accordingly, the Board finds that the preponderance of the 
evidence is against SMC by reason of need for regular aid and 
attendance or because he was housebound.  38 U.S.C.A. § 5107.  
That is, despite the appellant's contentions, the medical 
evidence does not establish a need for regular assistance 
from another person or that the veteran was housebound due to 
a service-connected disability.  As such, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
veteran's favor. Id.  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2004, the RO advised the appellant of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the appellant to provide any evidence in her 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the June 2004 VCAA 
letter otherwise fully notified the appellant of the need to 
give VA any evidence pertaining to her claim, such that there 
is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the appellant was not informed that an 
effective date would be assigned if her claims were granted.  
However, since the appellant's claims are being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound, for purposes of accrued benefits, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


